        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 1 of 17




Brad H. Bearnson (I.S.B. 7086)
Wayne K. Caldwell (I.S.B. 8095)
Aaron K. Bergman (I.S.B. 8878)
BEARNSON & CALDWELL, LLC
399 North Main, Suite 270
Logan, Utah 84321
(435)752-6300 – Telephone
(435)752-6301 - Facsimile
Email: bbearnson@bearnsonlaw.com
Email: wcaldwell@bearnsonlaw.com
Email: abergman@bearnsonlaw.com
Please cc emails to: mkissner@bearnsonlaw.com
Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO


TIMOTHY SWOPE and MARLA SWOPE,                                Case No. 4:17-cv-00113-BLW
individually and on behalf of B.S., and
DENISE COOMBS, individually and on behalf
of O.C.,                                                       PLAINTIFF’S OMNIBUS
                                                                MOTIONS IN LIMINE

               Plaintiffs,
vs.

ONEIDA SCHOOL DISTRICT NO. 351, a
county school district; DAVID RISENMAY, in
his individual and official capacities; and
TERRI SORENSEN, in her individual and
official capacities, and KERRY EVANS, in her
individual and official capacities,

               Defendants.


       Plaintiffs, TIMOTHY SWOPE and MARLA SWOPE, and DENISE COOMBS

(―Plaintiffs‖), by and through their counsel of the attorneys of Bearnson & Caldwell, LLC,

submit their Omnibus Motions in Limine and, in support thereof, state as follows:



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 1
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 2 of 17




       Plaintiffs move this Court for an Order prohibiting Defendants‘ counsel from making any

comment, directly or indirectly, in any manner whatsoever, concerning any of the matters set

forth herein, without first approaching the Bench and obtaining a ruling of the Court outside the

presence and hearing of all prospective jurors, or jurors ultimately selected in this case, in regard

to any alleged theory of admissibility of such matters.

       In addition, Plaintiffs move the Court for an order directing Defendants‘ counsel to

inform any and all of Defendants‘ witnesses of the Court‘s order regarding these matters, and to

instruct any and all such witnesses to refrain from mentioning any such matters in the presence

and hearing of all prospective jurors, or jurors ultimately selected in this case, until Defendants‘

counsel has obtained a ruling in compliance with this order that such matters would be

admissible as evidence in this case.

       As grounds for this motion, Plaintiffs show the Court that the matters set out are

irrelevant to any issue in this case and would be inadmissible under the Federal Rules of

Evidence, for any purpose on proper and timely objection, inasmuch as they have no bearing on

the issues in this case or the rights of the parties to this suit. Permitting interrogation of

witnesses, comments to jurors or prospective jurors, or offers of evidence concerning these

matters would prejudice the jury, and sustaining objections to such question, comments, or offers

would not cure such prejudice, but would only reinforce the impact of such prejudicial matters

on the jurors.

       The Federal Rules of Evidence (hereinafter ―F.R.E.‖), Rule 103(d) states: To the extent

practicable, the court must conduct a jury trial so that inadmissible evidence is not suggested to

the jury by any means.



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 2
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 3 of 17




       The following matters would not be admissible for any purpose in this case:

       1.      Comments meant to inflame passion or prejudice in the jury would be improper.

As routinely identified by controlling case law, reception at trial of evidence which ―serves only

to inflame the minds and passions of the jury‖ is reversible error. State v. Whitney, 43 Idaho

745, 254 P. 525 (1927); see also State v. Wheeler, 70 Idaho 455, 220 P.2d 687 (1950);

Landsdown v. United States, 348 F.2d 405 (5th Cir. 1965); United States v. Tomaiollo, 249 F.2d

683 (2d Cir. 1957); State v. Hudson, 89 Ariz. 103, 358 P.2d 332 (1960); Rand v. State, 232 Ark.

909, 341 S.W.2d 9 (1960); Hatifield v. Commonwealth, 395 S.W.2d 768 (Ky.1965); People v.

Gougas, 410 Ill. 235, 102 N.E.2d 152, 28 A.L.R.2d 852 (1951).

       In bringing this motion in limine, Plaintiffs are specifically concerned with statements

made by defense counsel about ―tort reform,‖ ―frivolous lawsuits,‖ or other efforts to appeal to

the jury's possible prejudices against plaintiffs and personal injury litigation in general rather

than the facts and law of the case. Plaintiffs‘ concerns are illustrated in the recent Nevada case of

Lioce v. Cohen, 149 P.3d 916 (Nev. 2006). In this case, the defense attorney made the following

remarks in closing arguments:

       Ladies and gentlemen, at some time, at some point we must say, enough is
       enough. People must take responsibility for their lives and not blame others for
       challenges and setbacks. People must stop wasting taxpayers' money and jurors'
       valuable time on cases like this.

       I also want to apologize if any of you thought that I was overzealous at times
       during this trial or if any of my remarks or examinations of the witnesses
       offended. If I offended you, I sincerely apologize. That was not my intention. But,
       you see, this is a case where the plaintiffs are trying to get something for nothing.
       You're probably wondering why I've spent so much time and energy on defending
       this case. It's not a big case. It's not a million-dollar case. You're not going to hear
       about this in the paper.




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 3
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 4 of 17




       But, you see, I have a real passion for this kind of case. It's cases like this that
       make people skeptical and distrustful of lawyers and their clients who bring these
       type of lawsuits. It's a big factor as to why our profession is not as honorable in
       the eyes of the public as it once was. But the only way that people and their
       chiropractors will stop bringing these cases is if juries start saying no, enough is
       enough. Our legal process is meant to justly compensate and make one whole, not
       to make them rich.

Id. at 921. The Court held that these statements were worthy of a mistrial and the attorney who

made the remarks was subject to discipline. Id.

       Tort reform is a hot button issue and Plaintiffs respectfully ask the Court to prevent any

of the parties involved from appealing to the jury's passions and prejudices concerning tort

reform issues.

                                                   *

       2.        Plaintiffs, pursuant to FRE 104, respectfully request that this Honorable Court

issue an Order in Limine preventing Defendants from introducing any evidence, advancing any

theories, or calling any witness (other than designated expert witnesses) that was not previously

identified or is contrary to that disclosed in their initial disclosures and discovery responses.

       Plaintiffs propose that Defendants be bound by their prior responses so as to avoid the

obvious prejudice to Plaintiffs that would arise from any amended or supplemental response that

might be served at this late date. This request is supported by direct guidance from the Ninth

Circuit which held ―[t]he purpose of discovery is to provide a mechanism for making relevant

information available to the litigant … [t]hus the spirit of the rules is violated when advocates

attempt to use discovery tools as tactical weapons rather than to expose the facts and illuminate

the issues.‖ Burlington Northern & Santa Fe Ry. Co. v. United States Dist. Court for Dist. of

Montana, 408 F.3d 1142 (9th Cir. 2005).



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 4
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 5 of 17




       Defendants have previously provided responses to written discovery propounded by

Plaintiffs and otherwise, responses that Plaintiffs have continued to rely upon in preparing for

trial. Additionally, Defendants are required to supplement their responses under the Federal

Rules of Civil Procedure. By now precluding Defendants from introducing any evidence,

witnesses, or making any contentions and introducing any theories, documents and/or drawings

not previously identified or running contrary to that which was identified, the Court can

effectively prevent any prejudice to Plaintiffs as Defendants had ample opportunity to disclose

any additional information before trial.

       Discovery responses amount to verified written testimony by a party to litigation. In that

respect, such responses differ little from deposition or trial testimony, and they should have the

same effect as oral testimony. For example, answers to interrogatories are to be ―in writing under

oath,‖ FRCP 33(b)(3), and any matter admitted in response to a request for admission is

―conclusively established.‖ FRCP 36(b). Further, answers to interrogatories may be used at trial

as provided by the Rules of Evidence. FRCP 33(c).

       The present case deals with a situation where numerous written discovery requests were

propounded seeking information regarding Defendants‘ knowledge, practices, policies, actions,

and conduct, and defendants should be bound by their discovery responses in order to give

meaning and effect to the rules of discovery.

       For the foregoing reasons, it is respectfully requested that this Court issue an Order in

Limine precluding Defendants from introducing any evidence and calling any witness which

were not previously identified in their discovery responses.



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 5
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 6 of 17




                                                   *

       3.      Plaintiffs, pursuant to FRE 104, respectfully request that this Honorable Court

issue an Order in Limine preventing the defendant district from using any witness to assume any

position, advance any theory, state any opinion, set forth any reason or intent, or describe any

fact inconsistent with, the theories, opinions, reasons, intent, or facts stated by defendant in

defendant‘s written discovery responses and/or deposition testimony.

       Plaintiffs propose that deponents be bound by their prior responses so as to avoid the

obvious prejudice to Plaintiffs that would arise from any contradictory or inconsistent responses

that might be served at this late date. As before, this request is supported by direct guidance from

the Ninth Circuit. See Burlington Northern & Santa Fe Ry. Co. v. United States Dist. Court for

Dist. of Montana, 408 F.3d 1142 (9th Cir. 2005). This is especially the case with the district‘s

30(b)(6) testimony. In discovery, Plaintiffs issued significant amounts of written discovery that

went largely unanswered. Plaintiffs then took the defendant district‘s 30(b)(6) deposition,

comprising eight topics, with detailed itemizations. The result was the depositions of Angela

Thompson, Brook Williams, Kerry Evans, Robert Hannah, and Terri Sorensen, each presented

by the defendant district as its 30(b)(6) witness to answer the matters set forth on the 30(b)(6)

witness notice. Plaintiffs repeatedly raised that the defendant would likely be unable to answer

the topics, as it had not designated any individual aid for BS after November of 2015, and had no

designated any individual aid for OC, at all. There were several matters answered, revealed, and

further left unanswered by the district. The defendant district should not now be able to change

those answers, or create answers, through any witnesses, because such is the process by which




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 6
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 7 of 17




the district disclosed its knowledge, its intent, and its actions and conduct. In short, the district

should be bound to its 30(b)(6) testimony.

       Both Plaintiffs and Defendants have taken substantial deposition testimony, testimony

that Plaintiffs have relied upon, and will continue to rely upon, in preparing for trial.

Additionally, each of the individuals and entities deposed have reviewed the contents of their

depositions for accuracy, and have certified that their deposition testimony is accurate and

truthful. By now precluding the district from deviating from its testimony provided during

written discovery and depositions, the Court can effectively prevent any prejudice to Plaintiffs as

that defendant had ample opportunity to correct or amend their responses and deposition

testimony before trial. Deposition testimony is, indeed, testimony taken under oath, and has the

same force and effect as oral testimony. See Fed.R.Civ.P. 30.

       The present case deals with a situation where numerous depositions were taken of

Defendants, regarding the several deponents‘ knowledge, expertise, experience, understanding,

experience, intent, and reasons, in order to form the basis of the district‘s testimony, what it did,

what it did not do, and why it did it. The defendant district should be bound by those responses,

in order to give meaning and effect to the rules of discovery.

                                                   *

       4.      Prohibiting the defense at trial from introducing, mentioning, alluding to,

testifying to or implying any evidence that Plaintiffs are greedy, or that Plaintiffs‘ actions in this

case are motivated by greed.




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 7
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 8 of 17




       Greed is irrelevant to the issues that the jury will decide in this case. Simply stated, the

key issues are whether Defendants breached the duties owed to Plaintiffs and the amount of

Plaintiffs‘ damages that are attributable to Defendants‘ actions.

       For purposes of this Motion, Rules 401, 402, 403 and 404, Federal Rules of Evidence are

controlling.

       Rule 401, Federal Rules of Evidence provides:

               Evidence is relevant if:
               (a) It has any tendency to make a fact more or less probable than it would
                   be without the evidence; and
               (b) The fact is of consequence in determining the action.

       Rule 402, Federal Rules of Evidence provides:

               Relevant evidence is admissible unless any of the following provides otherwise:
                    the United States Constitution;
                    a federal statute;
                    these rules; or
                    other rules prescribed by the Supreme Court.
               Irrelevant evidence is not admissible.

       Rule 403, Federal Rules of Evidence, provides:

               The court may exclude relevant evidence if its probative value is
               substantially outweighed by a danger of one or more of the following:
               unfair prejudice, confusing the issues, misleading the jury, undue delay,
               wasting time, or needlessly presenting cumulative evidence.

       Rule 404(a)(1), Utah Rules of Evidence, provides:

               Prohibited Uses. Evidence of a person‘s character or character trait is not
               admissible to prove that on a particular occasion the person acted in
               accordance with the character or trait.

       Any evidence of alleged greed would be irrelevant to the issues in this case, and would be

highly prejudicial. Moreover, because greed is a character trait, such evidence would be

inadmissible under Rule 404(a), Federal Rules of Evidence. See United States v. Derington, 229

Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 8
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 9 of 17




F.3d 1243, 1247 (9th Cir. 2000) (prosecutor‘s argument highlighting greed ―touches on a trait of

character‖ and should not have been made); United States v. Liporace, 133 F.3d 541, 545 (7th

Cir. 1998) (character evidence of greed is inadmissible).

       Because the evidence is irrelevant and because Rule 404(a) clearly prohibits admission of

character evidence under these circumstances, any argument, evidence, or suggestion of greed should

not be allowed. Thus, Plaintiffs respectfully request the Court to enter an order prohibiting

Defendants from making any such suggestions at trial.

                                                   *

       5.      Plaintiffs, pursuant to FRE 804, respectfully request that this Honorable Court

issue an Order in Limine finding that OC is unavailable as a witness as a result of the fact that

OC cannot be present as a result of her infirmity, physical, and mental illnesses. Plaintiffs have

already established the unavailability of BS in these proceedings, see Dkt. 62 (sealed), and the

Court should maintain that order for purposes of defendants attempting to call BS to testify at

trial. Regarding OC, however, Plaintiffs respectfully request that, as a result of OC‘s

unavailability as a witness, Plaintiffs be allowed to introduce testimony given by OC at her

lawful deposition.

       Rule 804(a)(4), Federal Rules of Evidence provides:

               (a) Criteria for Being Unavailable. A declarant is considered to be unavailable
                   as a witness if the declarant:
                   …
                   (4) cannot be present or testify at the trial or hearing because of death or a
                   then-existing infirmity, physical illness, or mental illness.

       Rule 804(b)(1), Federal Rules of Evidence provides:

               (b) The Exceptions. The following are not excluded by the rule against hearsay if
               the declarant is unavailable as a witness:


Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 9
        Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 10 of 17




                        (1) Former Testimony. Testimony that:
                                (A) was given as a witness at a trial, hearing, or lawful deposition,
                                whether given during the current proceeding or a different one; and
                                (B) is now offered against a party who had — or, in a civil case,
                                whose predecessor in interest had — an opportunity and similar
                                motive to develop it by direct, cross-, or redirect examination.


        As a result of her currently existing infirmity, and unavailability,1 it is appropriate that

OC‘s deposition testimony, taken under oath, be excluded from the rule against heresy. OC‘s

deposition testimony was given by OC at a lawful deposition in the course of the current

proceeding and is offered against Defendants who had a clear opportunity and motive to develop

it by direct, cross-, and redirect examination.

        Because the evidence and because Rule 804(b) clearly provides an exception to the rules

against hearsay, OC‘s deposition testimony is admissible under the Federal Rules of Evidence in lieu

of direct testimony at trial. Thus, Plaintiffs respectfully request the Court to enter an order allowing

OC‘s deposition testimony to be admitted in lieu of direct testimony at trial.

                                                    *

        6.      Plaintiffs, pursuant to Idaho Code § 6-1701(3), respectfully request that this

Honorable Court issue an Order in Limine preventing Defendants from introducing any evidence



1
  Shortly after OC had her deposition taken, she began for the first time experiencing seizures
which her healthcare providers have indicated induced by ‗stress.‘ These seizures are apparently
exacerbated by illness, and OC has been repeatedly ill, causing the seizures to be all the more
frequent. The undersigned has made contact with the two physicians who are chiefly working
with OC on these two (2) new complications, and is awaiting a written opinion from each as to
whether OC can safely participate in the trial. As of April 1, 2019 the undersigned was apprised
that both of those requests are now in the hands of these physicians, as they had to first be routed
through the physicians‘ own legal counsel. On obtaining these opinions, the same will be
provided to the Court to ensure that the Court can make an educated decision as to OC‘s
availability.

Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 10
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 11 of 17




regarding criminal action, or more particularly the lack thereof, being made against any

defendants. Such evidence is irrelevant under FRE 401 and 403.

        Idaho Code § 6-1701(3) provides:

                The civil causes of action provided for in this section exist independently of
                any criminal action commenced pursuant to chapter 15, title 18, Idaho Code. A
                civil action may be pursued under the provisions of this chapter even if a
                criminal prosecution is not pursued.

        Because Idaho Code § 6-1701 governs tort actions in child abuse cases, and specifically

makes tort actions available regardless of any criminal actions commenced, a lack of any such

criminal action is irrelevant to the issues that the jury will decide. Plaintiffs are entitled to bring

an action for child abuse, regardless of whether a criminal action was commenced. Furthermore,

because Idaho Code § 6-1701 expressly prohibits the nonexistence of such criminal action as a

defense, there is a substantial danger of unfair prejudice, confusion of the issues, and misleading

the jury should the admission of such evidence occur.

                                                   *

        7.      Any reference or suggestion regarding the effect or results of a claim, suit or

judgment upon insurance rates, premiums, or charges, either generally or as particularly applied

to Defendants as a result of this or any other lawsuit or claim.

                                                   *

        8.      Any reference or suggestion as to what Plaintiffs will or might do with any award

of damages they might receive. Such evidence or comment is irrelevant, and its probative value

is outweighed by the danger of unfair prejudice, confusion of the issues, misleading the jury, and

by considerations of undue delay, and waste of time. [F.R.E. 401, 402 and 403.]

                                                   *


Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 11
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 12 of 17




       9.      Any reference or suggestion as to the testimony of any witness whose identity

was not specifically disclosed in response to Plaintiffs‘ discovery requests and/or in pretrial

disclosures. Such evidence or comment should be prohibited by F.R.C.P. 26(e).

                                                   *

       10.     Defense counsel should be prohibited from expanding objections beyond proper

form, including but not limited to (a) using objections to coach their witnesses and (b) arguing in

support of their objections before approaching the bench (―speaking objections‖).

                                                   *

       11.     Any reference or suggestion as to the contents of, or tender of, any ex parte

statement or report of any person not then and there present in court to testify and to be cross-

examined by counsel for Plaintiffs, excluding ex parte statements specifically allowed pursuant

to other motions in limine. Such evidence or comment is inadmissible hearsay. [F.R.E. 801-806.]

                                                   *

       12.     Any reference or suggestion as to the probable testimony of a witness available to

Defendants, who is not called to testify in this case. [F.R.E. 401 and 402.]

                                                   *

       13.     Any reference or suggestion as to whether or not Defendants, or any of their

witnesses, believe that any of Plaintiffs‘ witnesses are honorable or otherwise worthy of belief.

Such evidence or comment is irrelevant, and its probative value is outweighed by the danger of

unfair prejudice, confusion of the issues, misleading the jury, and by considerations of undue

delay, and waste of time. [F.R.E. 401, 402 and 403.]

                                                   *



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 12
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 13 of 17




       14.     Any reference or suggestion by Defendants‘ counsel as to their personal beliefs

concerning the credibility of any witness, or as to the merits of Plaintiffs‘ claims, injuries or

damages. See Lawn v. U. S., 78 S.Ct. 311 (1958).

                                                   *

       15.     Any reference or suggestion as to any testimony of an expert witness which

differs materially from the summary of expert testimony set forth in Defendants‘ answers to

discovery, pretrial disclosures, expert disclosures, reports and/or deposition testimony. Such

evidence or comment should be prohibited by F.R.C.P. 26(e). The requirement to supplement

applies not only to documents and items produced in the course of discovery, but also to expert

testimony and information contained in an expert‘s report. With regard to the testimony of

Defendants‘ experts, they should be bound to their previously expressed opinions and written

reports.

                                                   *

       16.     Any reference or suggestion as to any testimony or evidence concerning

Plaintiffs‘ receipt of collateral source benefits. As supported by Federal Rules of Evidence 402

and 403, and the Collateral Source Rule, ―benefits received by the Plaintiffs from a source

collateral to the Defendants may not be used to reduce that Defendants' liability for damages."

Mclean v. Runyon, 222 F.3d 1150, 1155-56 (9th Cir. 2000). (citing 1 DAN B. DOBBS, LAW OF

REMEDIES S 3.8(1) at 372-73 (2d ed. 1993)); accord Kauffman v. Sidereal Corp., 695 F.2d

343, 346-47 (9th Cir. 1983). Put another way, ―the defendant should not profit from benefits that

the plaintiff has paid for himself.‖ Id. at 1156; See, e.g., Siverson v. United States, 710 F.2d 557,

560 (9th Cir. 1983); Gypsum Carrier, Inc. v. Handlesman, 307 F.2d 525, 534 (9th Cir. 1962)



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 13
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 14 of 17




("As between the injured person and the tortfeasor, the former's claim is the better . . . . The

tortfeasor bears only the single burden for his wrong. That burden is imposed by society . . . to

deter" wrongful conduct); see generally 2 DOBBS S 8.6(3) at 493-98.

       The Collateral Source Rule is generally explained as follows:

       If an injured person receives compensation for his injuries from a source wholly
       independent of the tort-feasor, the payment should not be deducted from the
       damages which he would otherwise collect from the tort-feasor. In other words, a
       Defendant tortfeasor may not benefit from the fact that the Plaintiff has received
       money from other sources as a result of the Defendant‘s tort, e.g. sickness and
       health insurance.

Black‘s Law Dictionary, 262 (6th ed. 1990); see also Restatement (Second) of Torts § 920A.

Plaintiffs should be permitted to redact all references to collateral sources from documents which

will come into evidence at trial.

                                                   *

       17.     Any reference or suggestion that these Motions in Limine have been presented to

or ruled upon by the Court. In this connection, Plaintiffs move that Defendants‘ counsel be

instructed not to suggest to the jury, directly or indirectly, that Plaintiffs have sought to exclude

from proof any matter bearing on the issues in this case or the rights of the parties to this suit.

Such evidence or comment is irrelevant, and its probative value is outweighed by the danger of

unfair prejudice, confusion of the issues, misleading the jury, and by considerations of undue

delay, and waste of time. [F.R.E. 401, 402 and 403.]

                                                   *

       18.     Prior settlement discussions between/among the parties. [F.R.E. 408.]

                                                   *




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 14
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 15 of 17




       19.     Plaintiffs, pursuant to Rule 8(c) of the Federal Rules of Civil Procedure and Rule

8(c) of the Idaho Rules of Civil Procedure, respectfully request that this Honorable Court issue

an Order in Limine preventing Defendants from introducing any evidence regarding comparative

or contributory negligence or responsibility. Because such an affirmative defense must be

affirmatively stated in response to a pleading, and Defendants have entirely failed to do so,

Defendants should be appropriately barred from raising such a defense at trial.

       20.     Plaintiffs, pursuant to Rule 8(c) of the Federal Rules of Civil Procedure and Rule

8(c) of the Idaho Rules of Civil Procedure, respectfully request that this Honorable Court issue

an Order in Limine preventing Defendants from introducing any evidence regarding comparative

or contributory negligence or responsibility. Because such an affirmative defense must be

affirmatively stated in response to a pleading, and Defendants have entirely failed to do so,

Defendants should be appropriately barred from raising such a defense at trial.

       21.     Plaintiffs, pursuant to Rule 14 of the Federal Rules of Civil Procedure and Rule

14 of the Idaho Rules of Civil Procedure, respectfully request that this Honorable Court issue an

Order in Limine preventing Defendants from introducing any evidence regarding fault

attributable to a third-party. Because such a person must be added, and notice provided prior to

such an individual being added to the Jury verdict form, where defendants have not attempted to

do so nor provided any notice of an intent to do so, the court should foreclose any allegations,

arguments, theories, or attempts to move liability to a third-party, and defendants should be

appropriately barred from raising such a defense at trial.

       22.     Plaintiffs, pursuant to Rule 609 of the Federal Rules of Evidence hereby move

this Honorable Court to issue an Order in Limine preventing Defendants from introducing any



Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 15
          Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 16 of 17




evidencing relating to any criminal charges, convictions, or disciplinary actions relating to any

plaintiff, as OC and BS are juveniles, and defendants have not produced any notice in

accordance with the Rule. Furthermore, the probative value of any such evidence is substantially

outweighed by the undue prejudice such would cause, and should therefore be excluded under

Rule 403 of the Federal Rules of Evidence.

          23.    Plaintiffs, pursuant to Rule 10 of the Federal Rules of Civil Procedure, hereby

incorporates by reference those citations to the record, legal authority, and arguments set forth in

the following pleadings, and requests the Court to permit, and exclude that evidence as requested

in each respective pleading: Plaintiffs’ Rule 702 Motion to Exclude Expert Witnesses (Feb. 8,

2019); Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to Exclude Expert

Testimony (March 1, 2019); Plaintiffs’ Memorandum in Response and Opposition to Defendants’

1st Motion in Limine (March 1, 2019); plaintiffs‘ Reply in Support of Plaintiffs’ Rule 702 Motion

to Exclude Expert Witnesses (March 15, 2019).

          WHEREFORE, Plaintiffs pray that this Court enter an Order for the above requested

relief.


          DATED this 1st day of April, 2019.

                                                       BEARNSON & CALDWELL, LLC


                                                       /s/ Aaron K. Bergman________________
                                                       Brad H. Bearnson
                                                       Aaron K. Bergman
                                                       Attorneys for Plaintiffs




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 16
       Case 4:17-cv-00113-DCN Document 112 Filed 04/01/19 Page 17 of 17




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of April, 2019, I e-filed and emailed a true and correct

copy of the foregoing PLAINTIFFS’ OMNIBUS MOTIONS IN LIMINE to:


Brian K. Julian
Chris H. Hansen
ANDERSON, JULIAN & HULL LLP
Counsel for Defendants
bjulian@ajhlaw.com
chansen@ajhlaw.com


                                                       /s/ Aaron K. Bergman




Plaintiffs’ Omnibus Motions in Limine
Swope et al. v. Oneida School District No. 351 et al., Case No. 140100338
Page 17
